Exhibit 10.50
 
EMPLOYMENT AGREEMENT


This Employment Agreement, dated December 23, 2010 (the "Effective Date"), is
between Glowpoint, Inc., a Delaware corporation (the “Company”), and John R.
McGovern ("Employee").


WHEREAS, the Company wishes to employ Employee, and Employee wishes to work for
Company.


NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.  
POSITION AND RESPONSIBILITIES.

 
1.1 Position.  Employee is employed by the Company to render services to the
Company in the position of Executive Vice President and Chief Financial Officer.
Employee shall perform such duties and responsibilities as are normally related
to such position in accordance with the standards of the industry and any
additional duties consistent with his position now or hereafter assigned to
Employee by the Chief Executive Officer of the Company.  Employee shall abide by
the rules, regulations and practices of the Company as adopted or modified from
time to time in the Company’s reasonable discretion.


1.2 Other Activities.  Employee shall devote his full business time, attention
and skill to perform any assigned duties, services and responsibilities,
consistent with the position of Executive Vice President and Chief Financial
Officer, while employed by the Company, for the furtherance of the Company's
business, in a diligent, loyal and conscientious manner.  Except upon the prior
written consent of the Board of Directors, Employee will not, during the Term
(as defined below): (a) accept any other employment; or (b) engage, directly or
indirectly, in any other business activity (whether or not pursued for pecuniary
advantage) that interferes with Employee’s duties and responsibilities hereunder
or creates a conflict of interest with the Company.


1.3 No Conflict.  Employee represents and warrants that Employee’s execution of
this Agreement, Employee’s employment with the Company, and the performance of
Employee’s proposed duties under this Agreement will not violate any obligations
Employee may have to any other employer, person or entity, including any
obligations with respect to proprietary or confidential information of any other
person or entity.


2.  
COMPENSATION AND BENEFITS.



2.1 Base Salary.  In consideration of the services to be rendered under this
Agreement and so long as Employee remains employed by the Company, the Company
shall pay Employee a salary of not less than $250,000.00 per year (as such may
be increased by the Company from time to time, the "Base Salary").  The Base
Salary shall be paid in accordance with the Company’s regularly established
payroll practice.  Employee’s Base Salary will be reviewed from time to time in
accordance with the established procedures of the Company.


2.2 Restricted Stock.


       (a) Within thirty (30) days of the Effective Date, the Company shall
issue to Employee shares of restricted common stock of the Company ("Restricted
Stock ") in the amount of 400,000 shares, which issuance shall be governed by
the Company’s standard form of Restricted Stock Award Agreement; provided, that
such agreement (and any additional agreements pertaining to new grants of
Restricted Stock to Employee) shall expressly state that the shares of
Restricted Stock shall become unrestricted on the earliest to occur of (i) a
Change in Control or Corporate Transaction (as each is defined in the Restricted
Stock Award Agreement), (ii) Employee’s termination without Cause (as defined
below), resignation for Good Reason (as defined below) or death pursuant to
Section 3.3 below and (iii) the tenth anniversary of the Effective Date.


       (b) Other than as expressly provided herein, the terms and conditions
governing the shares of Restricted Stock shall be set forth in the applicable
Restricted Stock Award Agreement.

 
 

--------------------------------------------------------------------------------

 
 
2.3 Incentive Compensation. No later than sixty days after Employee commences
his employment, Employee and the Chief Executive Officer will establish mutually
agreed upon appropriate goals and metrics applicable to Employee's performance
under this Agreement.  Such goals and metrics will be taken into consideration
by the Compensation Committee of the Board of Directors in determining the
amount, if any, of incentive compensation to be paid to Employee each
year.  Updated goals and metrics will be established no later than 60 days after
the start of each new calendar year.  Employee will be eligible to receive
incentive compensation with a target of forty percent (40%) of his Base Salary
annually.  The determination of the awarding of any incentive compensation to
Employee shall be at the sole discretion of the Compensation Committee.  The
Company shall pay the incentive compensation no later than March 15 following
the calendar year for which the Employee earned the incentive compensation.


2.4 Benefits.  Employee shall be eligible to participate in all benefits made
generally available by the Company to similarly-situated employees, in
accordance with the benefit plans established by the Company, and as may be
amended from time to time in the Company’s sole discretion.


2.5 Expenses.  The Company shall reimburse Employee for reasonable travel and
other business expenses incurred by Employee in the performance of Employee’s
duties hereunder in accordance with the Company’s expense reimbursement
guidelines, as they may be amended in the Company's sole discretion.


2.6 Car Allowance.  The Company shall increase the Base Salary currently in
effect by $400.00 per month for the use of a car to conduct Company business.


2.7 Vacation.  Employee will be entitled to accrue four (4) weeks of paid
vacation per year.  Such vacation may be carried over from year to year only as
permitted by the Company’s then-current employee handbook.


3.  
TERM AND SEVERANCE.



3.1 Term.  The initial term of this Agreement expires on December 31, 2012 (the
“Initial Term”).  If the Company does not provide Employee with written notice
of non-renewal of this Agreement at least three months’ prior to expiration,
then this Agreement shall automatically renew for additional one-year periods
(each, a “Renewal Term” and, together with the Initial Term, the “Term”).  If
the Company does provide Employee with written notice of non-renewal of this
Agreement at least three months’ prior to expiration of the current Term, then
this Agreement shall automatically expire as of the expiration date for such
Term (an “Expiration Event”).  Notwithstanding the foregoing, either the Company
or Employee may terminate Employee’s employment hereunder at any time, for any
reason or no reason at all so long as they comply with the terms of this Section
3.


3.2 Termination for Cause or Voluntary Resignation.  If Employee is terminated
for Cause (as defined below) or if Employee voluntarily resigns, Employee will
be entitled to his Base Salary and other benefits through the last day actually
worked.  Thereafter, all benefits, compensation and perquisites of employment
will cease.


3.3 Termination Without Cause, Resignation for Good Reason, Expiration or
Death.  If (a) Employee is terminated without Cause (as defined below) or
Employee resigns for Good Reason (as defined below) or an Expiration Event
occurs or Employee dies (each, a “Qualifying Termination Event”), (b) there
exists a “separation from service” as defined under the Section 409A of the
Internal Revenue Code, (c) Employee executes the Company’s standard form of
release and waiver and (d) Employee is not in material breach of any of the
terms and conditions of this Agreement, then Employee shall be entitled to the
following benefits:

 
 

--------------------------------------------------------------------------------

 


       (a) Cash severance payments equal to twelve (12) months of his current
Base Salary, which severance shall be paid as salary continuation in accordance
with the Company’s regular payroll practices commencing with the payroll period
immediately following such separation from service (the “Severance Payments”);
provided, that notwithstanding the foregoing, in the event of a Change of
Control or Corporate Transaction (as each is defined in the Restricted Stock
Award Agreement), the payment of all unpaid Severance Payments will be
accelerated and become immediately due and payable (i) upon the consummation of
such Change of Control or Corporate Transaction if a Qualifying Termination
Event has already occurred or (ii) as of the effective date of such Qualifying
Termination Event if a Change of Control or Corporate Transaction has already
occurred;;


       (b) If Employee timely elects COBRA coverage, the Company will pay for
COBRA coverage on Employee’s behalf (less the employee contribution portion, if
any, immediately prior to such separation from service) until the earlier to
occur of (i) the date Employee is entitled to receive substantially similar
health insurance coverage from another source and (ii) the first anniversary of
such separation from service; and


       (c) Notwithstanding the vesting provisions of any applicable equity grant
agreement to the contrary, with respect to the issued and outstanding shares of
Restricted Stock and the options to purchase shares of Company common stock
(“Options”) then held by Employee, a certain percentage of such equity shall
immediately become unrestricted and vested as follows:


             (i) If the Qualifying Termination Event occurs before the first
anniversary of the Effective Date, then 15% of the Restricted Stock and Options;


             (ii) If the Qualifying Termination Event occurs between the first
anniversary and second anniversary of the Effective Date, then 40% of the
Restricted Stock and Options;


             (iii) If the Qualifying Termination Event occurs between the second
anniversary and third anniversary of the Effective Date, then 75% of the
Restricted Stock and Options; and


             (iv) If the Qualifying Termination Event occurs after the third
anniversary of the Effective Date, then 100% of the Restricted Stock and
Options; provided, that for purposes of determining the applicable percentage
for Options held by Employee, if any, the parties expressly agree that the
Options with the lowest exercise price shall vest first.


3.4 Definition of Cause.  For purposes of this Agreement, Cause shall mean, in
the judgment of the Company: (a) Employee willfully engages in any act or
omission which is in bad faith and to the detriment of the
Company;  (b) Employee exhibits unfitness for service, dishonesty, habitual
neglect, persistent and serious deficiencies in performance, or gross
incompetence, which conduct is not cured within fifteen (15) days after receipt
by Employee of written notice of the conduct; (c) Employee is convicted of a
crime; or (d) Employee refuses or fails to act on any reasonable and lawful
directive or order from the Chief Executive Officer, which refusal is not cured
within fifteen (15) days after receipt by the Employee of written notice
thereof. Notice of any termination for Cause shall be given in writing to the
Employee, which notice shall set forth in reasonable detail all acts or omission
upon which the Company is relying for such termination prior to the effective
date of the termination.


3.5 Definition of Resignation for Good Reason.  For purposes of this Agreement,
resigning for “Good Reason” shall mean if Employee resigns because: (a) there
has been a diminution in his Base Salary; (b) a Change in Control or Corporate
Transaction (as each is defined in the Restricted Stock Award Agreement) occurs;
(c) he is required to be based in an office that is more than 50 miles from the
current location of the office; (d) he is assigned duties that are materially
inconsistent with his position as Chief Financial Officer; or (e) there is a
material diminution of his status, office, title, responsibility, or reporting
requirements.

 
 

--------------------------------------------------------------------------------

 


4.  
TERMINATION OBLIGATIONS.



4.1 Return of Property.  Employee agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Employee incident to Employee’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Employee’s
employment.


4.2 Cooperation.  Following any termination of employment, Employee shall
cooperate with the Company in the winding up of pending work on behalf of the
Company and the orderly transfer of work to other employees.  Employee shall
also cooperate with the Company in the defense of any action brought by any
third party against the Company that relates to Employee’s employment by the
Company.


5.  
INVENTIONS AND PROPRIETARY INFORMATION; PROHIBITION ON THIRD PARTY INFORMATION.



5.1 Proprietary Information.  Employee hereby covenants, agrees and acknowledges
as follows:


       (a) The Company is engaged in a continuous program of research, design,
development, production, marketing and servicing with respect to its business.


       (b) Employee's employment hereunder creates a relationship of confidence
and trust between Employee and the Company with respect to certain information
pertaining to the business of the Company or pertaining to the business of any
customer of the Company which may be made known to the Employee by the Company
or by any customer of the Company or learned by the Employee during the period
of Employee's employment by the Company.


       (c) The Company possesses and will continue to possess information that
has been created, discovered or developed by, or otherwise becomes known to it
(including, without limitation, information created, discovered or developed by,
or made known to,  Employee during the period of Employee's employment or
arising out of Employee's employment and which pertains to the Company’s actual
or contemplated business, products, intellectual property or processes) or in
which property rights have been or may be assigned or otherwise conveyed to the
Company, which information has commercial value in the business in which the
Company is engaged and is treated by the Company as confidential.


       (d) Any and all inventions, products, discoveries, improvements,
processes, manufacturing, marketing and services, methods or techniques,
formulae, designs, styles, specifications, data bases, computer programs
(whether in source code or object code), know-how, strategies and data, whether
or not patentable or registrable under copyright or similar statutes, made,
developed or created by Employee (whether at the request or suggestion of the
Company or otherwise, whether alone or in conjunction with others, and whether
during regular hours of work or otherwise) during the period of Employee's
employment by the Company which pertains to the Company's actual or contemplated
business, products, intellectual property or processes (collectively hereinafter
referred to as “Developments”), shall be the sole property of the Company and
will be promptly and fully disclosed by Employee to the Board without any
additional compensation therefor, including, without limitation, all papers,
drawings, models, data, documents and other material pertaining to or in any way
relating to any Developments made, developed or created by Employee as
aforesaid.  The Company shall own all right, title and interest in and to the
Developments and such Developments shall be considered “works made for hire” for
the Company under applicable law.  If any of the Developments are held for any
reason not to be “works made for hire” for the Company or if ownership of all
right, title and interest in and to the Developments has not vested exclusively
and immediately in the Company upon creation, Employee irrevocably assigns,
without further consideration, any and all right, title and interest in and to
the Developments to the Company, including any and all moral rights, and “shop
rights” in the Developments recognized by applicable law.  Employee irrevocably
agrees to execute any document requested by the Company to give effect to this
Section 5.1 such as an assignment of invention or other general assignments of
intellectual property rights, without additional compensation therefor.


       (e)  Employee will keep confidential and will hold for the Company's sole
benefit any Development which is to be the exclusive property of the Company
under this Section 5.1 irrespective of whether any patent, copyright, trademark
or other right or protection is issued in connection therewith.


       (f)  Employee also agrees that Employee will not, without the prior
approval of the Chief Executive Officer, use for Employee's benefit or disclose
at any time during Employee's employment by the Company, or thereafter, except
to the extent required by the performance by Employee of Employee's duties, any
information obtained or developed by Employee while in the employ of the Company
with respect to any Developments or with respect to any customers, clients,
suppliers, products, services, prices, employees, financial affairs, or methods
of design, distribution, marketing, service, procurement or manufacture of the
Company or any confidential matter, except information which at the time is
generally known to the public other than as a result of disclosure by Employee
not permitted hereunder.  Notwithstanding the foregoing, the following will not
constitute confidential information for purposes of this Agreement: (i)
information which is or becomes publicly available other than as a result of
disclosure by the Employee; (ii) information designated in writing by the
Company as no longer confidential; or (iii) information known by Employee as of
the date of this Agreement, to the extent Employee can document such prior
knowledge.  In addition, Employee may use or disclose Company confidential
information to the extent Employee is legally compelled to disclose such
information; provided, that prior to any such compelled disclosure, Employee
shall give the Company reasonable advance notice of any such disclosure and
shall cooperate with the Company in protecting against any such disclosure
and/or obtaining a protective order narrowing the scope of such disclosure
and/or use of such information.  Employee will comply with all intellectual
property disclosure policies established by the Company from time to time with
respect to the Company's confidential information, including with respect to
Developments.


5.2 Non-Disclosure of Third Party Information.  Employee represents, warrants
and covenants that Employee shall not disclose to the Company, or use, or induce
the Company to use, any proprietary information or trade secrets of others at
any time, including but not limited to any proprietary information or trade
secrets of any former employer, if any; and Employee acknowledges and agrees
that any violation of this provision shall be grounds for Employee’s immediate
termination and could subject Employee to substantial civil liabilities and
criminal penalties.  Employee further specifically and expressly acknowledges
that no officer or other employee or representative of the Company has requested
or instructed Employee to disclose or use any such third party proprietary
information or trade secrets.


5.3 Injunctive Relief.  Employee acknowledges and agrees that a remedy at law
for any breach or threatened breach of the provisions of this Section 5 would be
inadequate and, therefore, agrees that the Company shall be entitled to
injunctive relief in addition to any other available rights and remedies in case
of any such breach or threatened breach.


6.  
LIMITED AGREEMENT NOT TO COMPETE OR SOLICIT.



6.1 Non-Competition.  During the Term and also after expiration or termination
of the Term if, and only for so long as, Employee is receiving the Severance
Payments (collectively, the “Restricted Period”), unless mutually agreed
otherwise by the Employee and the Company, Employee shall not, directly or
indirectly, work as an employee, consultant, agent, principal, partner, manager,
officer, or director for any person or entity who or which engages in a
substantially similar business as the Company.  For purposes of this Agreement,
the Company is currently engaged in the business of designing, developing,
providing and selling video communication services.
 
 
 

--------------------------------------------------------------------------------

 

6.2 Non-Solicitation.  Employee shall not, during the Restricted Period, either
directly or indirectly: (a) call on or solicit for similar services, or,
encourage or take away any of the Company’s customers or potential customers
about whom Employee became aware or with whom Employee had contact as a result
of Employee’s employment with the Company, either for benefit of Employee or for
any other person or entity; or (b) solicit, induce, recruit, or encourage any of
the Company’s employees or contractors to leave the employ of the Company or
cease providing services to the Company on behalf of the Employee or on behalf
of any other person or entity; or (c) hire for himself or any other person or
entity any employee who was employed or engaged by the Company within six months
prior to the termination of Employee’s employment.


6.3 Limitations; Remedies.  The Employee further agrees that the limitations set
forth in this Section 6 (including, without limitation, any time limitation) are
reasonable and properly required for the adequate protection of the businesses
of the Company.  The Employee agrees that the lack of territorial limit is
reasonable given the global reach of the Company.  If any of the restrictions
contained in Sections 6.1 and 6.2 are deemed by a court or arbitrator to be
unenforceable by reason of the extent, duration or geographic scope thereof, or
otherwise, then the parties agree that such court or arbitrator may modify such
restriction to the extent necessary to render it enforceable and enforce such
restriction in its modified form.  The Employee acknowledges and agrees that a
remedy at law for any breach or threatened breach of the provisions of this
Section 6 would be inadequate and, therefore, agrees that the Company shall be
entitled to injunctive relief in addition to any other available rights and
remedies in cases of any such breach or threatened breach.


7.  
ALTERNATIVE DISPUTE RESOLUTION.



7.1 The Company and Employee mutually agree that any controversy or claim
arising out of or relating to this Agreement or the breach thereof, or any other
dispute between the parties arising from or related to Employee’s employment
with the Company, shall be submitted to mediation before a mutually agreeable
mediator.  In the event mediation is unsuccessful in resolving the claim or
controversy, such claim or controversy shall be resolved by arbitration


7.2 Company and Employee agree that arbitration shall be held in New Jersey,
before a mutually agreed upon single arbitrator licensed to practice law, in
accordance with the rules of the American Arbitration Association.  The
arbitrator shall have authority to award or grant legal, equitable, and
declaratory relief.  Such arbitration shall be final and binding on the
parties.  If the parties are unable to agree on an arbitrator, the matter shall
be submitted to the American Arbitration Association solely for appointment of
an arbitrator.


7.3 The claims covered by this Agreement (“Arbitrable Claims”) include, but are
not limited to, claims for wages or other compensation due; claims for breach of
any contract (including this Agreement) or covenant (express or implied); tort
claims; claims for discrimination (including, but not limited to, race, sex,
religion, national origin, age, marital status, medical condition, or
disability); claims for benefits (except where an employee benefit or pension
plan specifies that its claims procedure shall culminate in an arbitration
procedure different from this one); and claims for violation of any federal,
state, or other law, statute, regulation, or ordinance, except claims excluded
in the following paragraph.  The parties hereby waive any rights they may have
to trial by jury in regard to Arbitrable Claims.


7.4 This Section 7 does not cover (a) claims that Employee may have for Workers'
Compensation State disability or unemployment compensation benefits or
(b) either party's right to obtain provisional remedies, or interim relief from
a court of competent jurisdiction.


7.5 Arbitration under this Agreement shall be the exclusive remedy for all
Arbitrable Claims.  This agreement to mediate and arbitrate survives termination
of Employee’s employment.
 
 
 

--------------------------------------------------------------------------------

 

8.  
AMENDMENTS; WAIVERS; REMEDIES.

This Agreement may not be amended or waived except by a writing signed by
Employee and by a duly authorized representative of the Company.  Failure to
exercise any right under this Agreement shall not constitute a waiver of such
right.  Any waiver of any breach of this Agreement shall not operate as a waiver
of any subsequent breaches.  All rights or remedies specified for a party herein
shall be cumulative and in addition to all other rights and remedies of the
party hereunder or under applicable law.


9.  
ASSIGNMENT; BINDING EFFECT.



9.1 Assignment.  The performance of Employee is personal hereunder, and Employee
agrees that Employee shall have no right to assign and shall not assign or
purport to assign any rights or obligations under this Agreement.  This
Agreement may be assigned or transferred by the Company; and nothing in this
Agreement shall prevent the consolidation, merger or sale of the Company or a
sale of any or all or substantially all of its assets.


9.2 Binding Effect.  Subject to the foregoing restriction on assignment by
Employee, this Agreement shall inure to the benefit of and be binding upon each
of the parties, the affiliates, officers, directors, agents, successors and
assigns of the Company, and the heirs, devisees, spouses, legal representatives
and successors of Employee.


10.  
SEVERABILITY.

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect.  In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.


11.  
TAXES.

All amounts paid under this Agreement (including, without limitation, Base
Salary) shall be reduced by all applicable state and federal tax withholdings
and any other withholdings required by any applicable jurisdiction.


12.  
GOVERNING LAW.

The validity, interpretation, enforceability, and performance of this Agreement
shall be governed by and construed in accordance with the laws of the State of
New Jersey, without regard to New Jersey conflict of laws principles.


13.  
INTERPRETATION.

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party.  Sections and section headings contained
in this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement.  Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.


14.  
OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT.

The Parties' rights and obligations that by their nature would extend beyond the
termination or expiration of this Agreement, including, without limitation, the
confidentiality, non-solicit and non-compete provisions, shall survive such
termination or expiration.


15.  
AUTHORITY.

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

 
 

--------------------------------------------------------------------------------

 

16.  
ENTIRE AGREEMENT.

 
This Agreement is the final, complete and exclusive agreement of the parties
with respect to the subject matter hereof and supersedes and merges all prior or
contemporaneous representations, discussions, proposals, negotiations,
conditions, communications and agreements, whether written or oral, between the
parties relating to the subject matter hereof and all past courses of dealing or
industry custom. Employee acknowledges Employee has had the opportunity to
consult legal counsel concerning this Agreement, that Employee has read and
understands the Agreement, that Employee is fully aware of its legal effect, and
that Employee has entered into it freely based on Employee’s own judgment and
not on any representations or promises other than those contained in this
Agreement.


In Witness Whereof, the parties have duly executed this Agreement as of the date
first written above.


Glowpoint, Inc.
Employee
Name:  Joseph Laezza
Title:  President and CEO
John R. McGovern